DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a final office action in response to communications received 05/12/2021. Claims 1, 17, 19 have been amended. Therefore, claims 1-20 are pending and addressed below.


Response to Arguments
Applicant’s arguments filed 05/12/2021 have been fully considered but they are not persuasive. Applicant argues that (1) Schultz does not disclose the data repository comprising component data pertaining to components of the software, the component data comprising behavioral characteristics associated with the components, 2) Schultz fails to teach providing a security assessment since Schultz teaches the trust application as residing on the user’s device for the purpose of both accessing the context data and also determining a trust level based on the context data...because the claims are directed to a separate computing device meaning the first device that is different from the second device.

In response to argument (1), Examiner notes that the argument is moot due to new grounds of rejections based on the claims’ amendment.

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al (Pub. No. US 2012/0054847) in view of Roach et al (Pub. No. US 2013/0254831).

As per claim 1, Schultz discloses a method, comprising: analyzing software to determine whether a security threat is associated with the software (...the trust application may use the identified level of trust to determine whether a potential security event has occurred…see par. 12); in response to determining that a security threat is not associated with the software, causing, by a first computing device, installation of the software on a second computing device (…security configuration manager may communicate with another server device to obtain a copy and/or image of the contents of SCP server…in order to perform the reinstall operation…see par. 40); after installation of the software on the second computing device, receiving, by the first computing device, first data from a third computing device (…security configuration manager may communicate with another server device to obtain a copy and/or image of the contents of SCP server…see par. 40); analyzing, by the first computing device and using a data repository, the first data to provide a security assessment (…the trust application may assign a trust value for a particular entry based on whether or not the entry stores information…see par. 63); determining, based on the security assessment, a first security threat associated with the software (…based on the values stored in the level of trust fields, the trust application may, determine whether to authorize user device to access service provider network…when the level of trust, associated with user device, is less than threshold…a potential security event is detected…see par. 66); and in response to determining the first security threat, causing sending of a message to the second computing device, the message causing the second computing device to perform an action (…the trust application may send a containment notification to SCP indicating that the containment operation is to be performed…the containment notification, the data repository comprising component data comprising component data pertaining to components of the software, the component data comprising behavioral characteristics associated with the components (…the processor and memory may be incorporated in one or more physical packages…a physical package includes an arrangement of components…to provide one or more characteristics such as physical strength, conservation of size and/or limitation of electrical interaction…see par. 100. Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Roach in Schultz for including the above limitations because one ordinary skill in the art would recognize it would further improve the security policy of a device based on contextual information…see Roach, par. 102.


As per claim 17, Schultz discloses a system, comprising: at least one processor; and
memory storing instructions configured to instruct the at least one processor to:
after installation of software on a first computing device, receive first data from a second computing device (…security configuration manager may communicate with another server device to obtain a copy and/or image of the contents of SCP server…see par. 40);
analyze, using a data repository, the first data to provide a security assessment (…the trust application may assign a trust value for a particular entry based on whether or not the entry stores information…see par. 63); determine, based on the security assessment, a first security threat associated with the software (…based on the values stored in the level of trust fields, the trust application may, determine whether to authorize user device to access service provider network…when the level of trust, associated with user device, is less than threshold…a potential security event is detected…see par. 66); and in response to determining the first security threat, cause the first computing device to perform an action (…the trust application may send a containment notification to SCP indicating that the containment operation is to be performed…the containment notification, instruct SCP to flush (e.g. remove, erase, purge…etc) all information and/or data…see par. 74). Schultz does not disclose the data repository comprising component data comprising component data pertaining to components of the software, the component data comprising behavioral characteristics associated with the components. However Roach discloses the data repository comprising component data comprising component data pertaining to components of the software, the component data comprising behavioral characteristics associated with the components (…the processor and memory may be incorporated in one or more physical packages…a physical package includes an arrangement of components…to provide one or more characteristics such as physical strength, conservation of size and/or limitation of electrical interaction…see par. 100. Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Roach in Schultz for including the above limitations because one ordinary skill in the art would recognize it would further improve the security policy of a device based on contextual information…see Roach, par. 102.



As per claim 19, Schultz discloses a non-transitory computer-readable storage medium storing computer-readable instructions, which when executed, cause a computing device at least to: after installation of software on a first computing device, receive first data from a second computing device (…security configuration manager may communicate with analyze, using a data repository, the first data to provide a security assessment (…the trust application may assign a trust value for a particular entry based on whether or not the entry stores information…see par. 63); determine, based on the security assessment, a first security threat associated with the software; in response to determining the first security threat, determine a source of the software; determine other software obtained from the source; analyze the other software to determine a second security threat associated with the other software (…based on the values stored in the level of trust fields, the trust application may, determine whether to authorize user device to access service provider network…when the level of trust, associated with user device, is less than threshold…a potential security event is detected…see par. 64-66); and in response to determining the second security threat, cause the first computing device to perform an action (…the trust application may send a containment notification to SCP indicating that the containment operation is to be performed…the containment notification, instruct SCP to flush (e.g. remove, erase, purge…etc) all information and/or data…see par. 74). Schultz does not disclose the data repository comprising component data comprising component data pertaining to components of the software, the component data comprising behavioral characteristics associated with the components. However Roach discloses the data repository comprising component data comprising component data pertaining to components of the software, the component data comprising behavioral characteristics associated with the components (…the processor and memory may be incorporated in one or more physical packages…a physical package includes an arrangement of components…to provide one or more characteristics such as physical strength, conservation of size and/or limitation of electrical interaction…see par. 100. Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Roach in Schultz for including the above limitations because one ordinary skill in the art would recognize it would further improve the security policy of a device based on contextual information…see Roach, par. 102.


As per claim 2, the combination of Schultz and Roach discloses wherein the action is implementing a quarantine of the software (Schultz: see performing quarantine operation…par. 39).


As per claim 3, the combination of Schultz and Roach discloses wherein the action is at least one of deleting the software, uninstalling the software, preventing the software from launching, or changing a permission associated with the software (Schultz: see par. 39).


As per claim 4, the combination of Schultz and Roach discloses wherein the action is displaying an alert to a user of the second computing device, the alert requesting that the user perform at least one of disabling the software, or changing a permission on the second computing device (Schultz: see par. 53).


As per claim 5, the combination of Schultz and Roach discloses sending a message to a computing device of an administrator for the second computing device, the message indicating the first security threat (Schultz: see par. 70).


As per claim 6, the combination of Schultz and Roach discloses providing a recommended response for a user of the second computing device, wherein the computing device of the administrator automatically quarantines the software on the second computing device in response to determining that the user has not performed the recommended response (Schultz: see par. 74).


As per claim 7, the combination of Schultz and Roach discloses wherein the message to the second computing device includes at least one of an identifier of a source of the first security threat, an assessment of the first security threat, a context for the first security threat, or a recommended response (Schultz: see par. 74).


As per claim 8, the combination of Schultz and Roach discloses wherein a proxy resides on the second computing device, and the action comprises executing the proxy to prevent the software from transferring data to or from the second computing device (Schultz:…see par. 18).


As per claim 9, the combination of Schultz and Roach discloses identifying at least one of a source or destination associated with the software, wherein executing the proxy comprises blocking data transfer from the source or to the destination (Schultz: see par. 18).


As per claim 13, the combination of Schultz and Roach discloses in response to determining the first security threat: determining a source of the software; determining other software obtained from the source; and analyzing the other software to determine a security threat associated with the other software; wherein the action is implementing a quarantine of the other software (Schultz: see par. 38-39).


As per claim 16, the combination of Schultz and Roach discloses in response to determining the first security threat: determining, using the data repository, a respective risk level associated with each of a plurality of devices, the software having been installed on each of the plurality of devices prior to receiving the first data; and in response to determining the respective risk level, sending a message to each corresponding device, the message causing the device to perform an action corresponding to the respective risk level (Schultz: see par. 73).


As per claim 18, the combination of Schultz and Roach discloses wherein a proxy resides on the first computing device, and the action comprises executing the proxy to block network traffic for at least one of a network source or network destination associated with the software (Schultz: see par. 18).


As per claim 20, the combination of Schultz and Roach discloses wherein the action is implementing a quarantine of the other software on the first computing device (Schultz: see performing quarantine operation…par. 39).



Claims 10-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al (Pub. No. US 2012/0054847) in view of Roach et al (Pub. No. US 2013/0254831) as applied to claims 1, 17 above, and in further view of Khan et al (Pub. No. US 2015/0242636).

As per claim 10, the combination of Schultz and Roach does not explicitly disclose wherein the proxy is coupled to a physical network interface of the second computing device, and the proxy inspects all incoming or outgoing network packets passing through the physical network interface to identify those packets associated with the source or destination. However Khan discloses wherein the proxy is coupled to a physical network interface of the second computing device, and the proxy inspects all incoming or outgoing network packets passing through the physical network interface to identify those packets associated with the source or destination (…the proxy can be configured to intercept all network traffic…the proxy can facilitate detecting the vulnerabilities by successfully attacking each of the applications…see par. 23). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Khan in the combination of Schultz and Roach for including the above limitations because one ordinary skill in the art would recognize it would further analyze applications to determine which application includes a modified security protocol and identifies potential vulnerabilities…see Khan, par. 15, 22.


As per claim 11, the combination of Schultz, Roach and Khan discloses wherein the proxy permits network traffic, other than that associated with the source or the destination, to be exchanged with applications, other than the software, that are installed on the second computing device (Khan: see par. 18). The motivation for claim 11 is the same motivation set forth for claim 10 above.


As per claim 12, the combination of Schultz, Roach and Khan discloses wherein an operating system of the second computing device provides an application programming interface (API), and the proxy uses the API to inspect the incoming or outgoing network packets (Schultz: see par. 37).


As per claim 14, the combination of Schultz, Roach and Khan discloses wherein the action comprises implementing a quarantine of the software (Schultz: see par. 38-39); wherein the software has a package name, the method further comprising: determining a domain of a source of the software; sending a query to a fourth computing device associated with the domain, the query requesting verification of the package name; and receiving, from the fourth computing device in response to the query, an indication that the package name is not valid (Khan: see par. 26-27). The motivation for claim 14 is the same motivation set forth for claim 10 above.



15 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al (Pub. No. US 2012/0054847) in view of Roach et al (Pub. No. US 2013/0254831) and Khan et al (Pub. No. US 2015/0242636) as applied to claim 14 above, and in further view of Wysopal et al (Pub. No. US 2012/0072968).

As per claim 15, the combination of Schultz, Roach and Khan does not explicitly disclose wherein the software is signed with a private key, a public key is associated with the private key as part of a key pair, and the query includes the public key. However Wysopal discloses wherein the software is signed with a private key, a public key is associated with the private key as part of a key pair, and the query includes the public key (…if the report information is accessed, an executable a query can be submitted to a database storing a collection of software security reports…the database may be private or public…the report may be bound to the software by computing a cryptographically secure hash of the software and including the hash in the body…users of the software are provided with a hash program that computes the required hash and submits the hash as a lookup key to a database of reports…see par. 137-138). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Wysopal in the combination of Schultz, Roach and Khan for including the above limitations because one ordinary skill in the art would further provides a secure production environment for periodic or event-triggered security assessments…by analysis techniques that may include inspecting an operating system…to detect potential vulnerabilities, see Wysopal, par. 14-15.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to security evaluation associated with software on one or more computing devices.


Hart (Pat. No. US 9069930); “Security Information and Event Management System Employing Security Business Objects and Workflows”;
-Teaches analyzing the data processing system for security vulnerabilities…see col.1 lines 50-55.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436